DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on April 16, 2021 in which claims 1-6 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to TREE STRUCTURE DATA EDITING DEVICE, TREE STRUCTURE DATA EDITING METHOD, AND PROGRAM.  The closest prior art Grinstein et al. (US 6,714,201) is directed to Apparatuses, methods, computer programming, and propagated signals for modeling motion in computer applications.  However, Grinstein either singularly or in combination, fail to anticipate or render obvious the recited features “A tree structure data editing device, comprising at least one processor configured to: mutually convert tree structure data and text data corresponding to the tree structure data using conversion data: display an edit screen for the text data on a display, the edit screen being a screen of a text editor; select one or more node IDs in the tree structure data based on a position of the selection range, when a selection range is designated on the edit screen; determine a connection target node ID in the tree structure data, based on a position of the paste target, when a paste target for the selection range is designated on the edit screen; edit the tree structure data so a node or nodes of the selected one or more node IDs is/are connected to a connection target node identified by the connection target node ID; convert the edited tree structure data into the text data, and update the edit screen displayed, based on the converted text data; wherein the conversion data includes a conversion algorithm, a compiler, and a decompiler; wherein the conversion algorithm includes instructions for identifying a root node, a child node, a parent node, and a leaf node” Specifically the tree structure data editing device using conversion data on an edit screen on a screen text editor determining the connection target node from the selected one or more node ids, converting the edited tree structure data into the text data, by using a conversion algorithm that includes instructions for identifying a root node, a child note, a parent node, and a leaf node.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-6 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ismalon (US 20040225964) relates to Method and system for storing pending changes to data, specifically by issuing commands for selecting a portion of a program tree, for placing an insertion point in the program tree, and for selecting a type of node to insert at the insertion point. The system allows various commands to be performed relative to the currently selected portion and the current insertion point. For example, the currently selected portion can be copied or cut to a clipboard.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158